Case 2:20-cv-11236-RGK-PLA Document 28 Filed 02/18/21 Page 1 of 1 Page ID #:1163




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                            CASE NUMBER:

   VITALY IVANOVICH SMAGIN
                                                               2:20−cv−11236−RGK−PLA
                                        PLAINTIFF(S)

                             v.

   COMPAGNIE MONEGASQUE DE BANQUE, et al.

                                                                           DEFAULT BY CLERK
                                                                             F.R.Civ.P. 55(a)
                                     DEFENDANT(S).




        It appearing from the records in the above−entitled action that summons has been served upon the
   defendant(s) named below, and it further appearing from the affidavit of counsel for Plaintiff, and other
   evidence as required by F.R.Civ.P. 55(a), that each of the below defendants have failed to plead or otherwise
   defend in said action as directed in said Summons and as provided in the Federal Rules of Civil Procedure:

        Now, therefore, on request of counsel, the DEFAULT of each of the following named defendant(s) is
   hereby entered:



    Defendants Prestige Trust Company, Ltd.

    Suren Yegiazaryan, an individual aka Suren Egiazarian
    Ashot Yegiazaryan, an individual aka Ashot Egiazaryan




                                                          Clerk, U.S. District Court

     February 18, 2021                                    By /s/ Jenny Lam
   Date                                                   Deputy Clerk

   CV−37 (10/01)                           DEFAULT BY CLERK F.R.Civ.P. 55(a)
